Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-7 and 9-15 are pending in the application. Claims 1, 3-7, 11 and 12 are rejected. Claims 2, 9-10 and 13-15 are withdrawn from further consideration. 

Election/Restrictions
Applicant’s election without traverse of the species of Compound 4 to prosecute the invention of Group I, claims 1-12 in the reply filed on May 31st, 2022 is acknowledged.

Applicant’s elected species is free of the prior art (in claims that are supported by the foreign priority document) and therefore the search and examination has been extended according to MPEP 803.02 to include the scopes of claims 3, 4, 6, 7 and 11, which are additionally free of the prior art (other than intervening prior art), as well as the art cited below. Applicant states that claims 1, 3-7 and 11-15 read on the elected species. Claim 11 is rejected under 35 USC 112(d) based on claim 1 not encompassing the elected species; however, in the interest of compact prosecution, the Examiner has examined claims 1, 3-7, 11 and 12 consistent with Applicant’s assertion.

Claims 2, 9-10 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 31st, 2022.

Priority
	This application is a 35 U.S.C. 371 National Stage Filing of International Application No. PCT/EP2019/073106, filed August 29th, 2019, which claims priority under 35 U.S.C. 119(a-d) to GB1814067.3, filed August 29th, 2018.

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(a)-(d) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. GB1814067.3, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The instant claim 1 recites that R2 may be sulphide, which option is not recited in claim 1 of the foreign priority document or the broadest disclosure on page 4. The definition of R2 affects the scope of claims 1, 3, 4, 6 and 12. Instant claims 1, 3, 4, 5, 7 and 12 are further rejected below for containing new matter and therefore are not afforded the foreign priority document for the same reasons as discussed under 35 USC 112(a). For these reasons, the earliest effective filing dates of claims 1, 3-6 and 12 is August 29th, 2019.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on January 21st, 2022 and February 18th, 2021.

Claim Objections
A comma should be added after “-R” in the definition of R1 and R2 in claim 1.
Claims 3-7, 11 and 12 should be amended to replace “or the pharmaceutical salt thereof” with “or a pharmaceutically acceptable salt thereof”.
Claim 7 should be amended to replace “are as defined above;” with “are as defined in claim 1;”.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The definition of A in claim 1 was amended as follows in the amendment dated May 31st, 2022:

    PNG
    media_image1.png
    122
    933
    media_image1.png
    Greyscale

The originally filed disclosure recites that A “is optionally substituted by -NH2” whereas the definition about provides for “1-3 nitrogen atoms attached to the ring”. As discussed below, the limitation of “nitrogen atoms” is indefinite since it is unclear if Applicant is attempting to only claim nitrogen atoms that are only otherwise bound to hydrogen. The language of claim 1 as amended, however, would appear to include substitution by substituted amino groups that do not fall within the broadest disclosure as originally filed.
	For this reason, claim 1 appears to encompass subject matter that is not encompassed by the broadest original disclosure and therefore claim 1 is deemed to introduce new matter since the specification does not support unlimited nitrogen containing moieties bound to the ring A. Claims 3-5 and 7 are rejected for the same reason and where claim 7 would still appear to be open to substitution on the Y and Z positions.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 3-7 and 12 are rejected as indefinite based on the various references to certain positions being “carbon” or nitrogen”. For instance, the variable X is defined in claim 1 as being “carbon or nitrogen”. It is unclear if the positions being “carbon or nitrogen” are open to substitution or are limited to only -CH2- and -NH-. The same issue exists for the variable A where the ring has “1-3 nitrogen atoms attached to the ring”. It is unclear if Applicant is claiming that any type of nitrogen containing substituent can be bound to the ring or only -NH2 groups. Claim 7 contains an analogous issue with the definitions of Y and Z being “carbon” where it is unclear if these positions are open to substitution or are -CH=. Since each of claims 1, 3-7 and 12 are affected by the issues above, each claim is rejected as indefinite. It is noted, however, that the reference to rings containing (for instance within the scope of B) “heteroatoms independently selected from nitrogen, oxygen, sulphur” do not possess the same indefiniteness issue since nitrogen within a ring can be -NH- or -N= depending on saturation and where the rings otherwise have substitution defined.
	Claims 1, 3, 4, 5, 7 and 12 are further rejected as indefinite based on the definition of B in claim 1 that “B is mono- bicyclic ring”. The meaning of this limitation is unclear since it could be that Applicant is attempting to recite the ring can be either mono or bicyclic or that the ring is only one bicycle. It would also appear to be possible that the reference to mono- was unintentional.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 recites that R5 can be -OH, which is outside the scope of claim 1 from which claim 4 ultimately depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Compounds 1 and 2 do not appear to fall within the scope of claim 1 based on the definition of R4. Claim 1 recites that R4 is C1-6-alkyl or -CH2-R4.1 where R4.1 is a ring structure. Neither claim 1 nor any definition found in the specification for “alkyl” provides for optional substituted by an alkyne or cyano group. The specification defines “aliphatic” on page 12 as being open to substituted. The instant claim language is directed to “alkyl” where the definition of “aliphatic” cannot be reasonably extended especially since Applicant subsequent on page 12 provides a definition for “lower alkyl” without providing for substitution and where Applicant then defined “lower haloalkyl” as being a type of alkyl group having a substituent rather than, “lower alkyl” itself being generic to optional substitution including halo groups. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 11 is further rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Compounds 3-8 each contain a group of the formula -CH2(heteroaryl) as the position correspond to R4. Claim 1 recites that R4 can be alkyl (which as discussed above does not appear to be open to substitution) or -CH2-R4.1 where R4.1 is defined as a heterocyclic ring. Applicant defines “heterocyclic ring” on page 13 of the specification as being either “saturated or partially unsaturated”. Furthermore, page 13 of the specification defines “partially unsaturated and notes it “is not intended to include aryl or heteroaryl moieties, as herein defined.” Accordingly, the scope of claim 1 based on the definitions of the specification would not include alkyl groups substituted by heteroaryl moieties at the R4 position. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry No. 1172716-02-7, which entered STN on August 5th, 2009.
CAS Registry No. 1172716-02-7 is drawn to N-[[(1,3-benzodioxol-5-ylmethyl)(1,1-dimethylethyl)amino]carbonyl]-glycine ethyl ester, which has the following structure:

    PNG
    media_image2.png
    230
    681
    media_image2.png
    Greyscale
.
The compound reads on formula I where A is the structure containing ring B where ring B is a fused 5 membered partially saturated heterocyclic monocyclic ring, m is 1, R1 is -R where R is hydrogen, R4 is C4 alkyl, X is nitrogen, n is 1, R2 is -R where R is hydrogen and R3 is -OEt. The compound reads on claims 1 and 5. Claim 12 is directed to a pharmaceutical composition but does not require anything beyond the presence of the compound of claim 1, which is taught by the prior art.

Claim(s) 1, 3-7 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Simone et al. Chem. Sci. 2019, 10, 542-547, which was published October 23rd, 2018. As noted above, the earliest effective filing dates of claims 1, 3-7 and 12 is August 29th, 2019.
The prior art teaches Applicant’s elected species in Figure 2 on page 544 as Compound 9. Claim 12 is directed to a pharmaceutical composition but does not require anything beyond the presence of the compound of claim 1, which is taught by the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626